Citation Nr: 1409475	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-33 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a temporary total disability rating for convalescence because of treatment for a service-connected condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant & his Wife


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1988 to September 1988 and from June 1992 to March 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2011, the Veteran and his wife testified before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.


FINDINGS OF FACT

1.  Between October 6, 2009 and November 17, 2009, the Veteran's ankle was immobilized in a CAM walker issued by a VA podiatrist. 

2.  Between October 6, 2009 and November 17, 2009, the Veteran was unable to work due to having to wear a CAM walker.

3. A VA treatment note indicates a VA podiatrist considered the Veteran totally disabled between October 6, 2009 and November 17, 2009.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a temporary total disability rating from October 6, 2009 to November 17, 2009 have been met. 38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. § 4.30(a)(3) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). The Board finds that VA compliance is sufficient to permit review of the Veteran's claim for a temporary total disability rating.  As the determination below represents a full grant of the benefit sought on appeal, a detailed discussion of VA's duties is not necessary. In view of the outcome, any deficiencies in such notice or assistance have not prejudiced the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Entitlement to a Temporary Total Disability Rating

The Veteran is currently service-connected for bilateral pes planus with secondary plantar fasciitis and stress-induced right 5th metatarsal base and degenerative joint disease right 1st metacarpophalangeal joint.

A temporary total disability rating may be assigned when it is established that a service-connected disability required surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30 (2013).

In October 2009, the Veteran began experiencing pain radiating from his ankle and up his leg which may have been a flare up of his service-connected plantar fasciitis.  See August 2011 Hearing Transcript.  A VA podiatrist issued him a CAM walker to stabilize his ankle and in a VA treatment note, the doctor determined he was temporarily totally disabled between October 6, 2009 and November 17, 2009.  At his August 2011 hearing, the Veteran stated at that he had no flexion in his ankle; he was unable to drive; unable to walk well; and because of this, the company where he was a salesman would not allow him to work.  He was required to stay off of his feet and could only take the CAM walker off to take a shower and to sleep.  Id.

The theory behind 38 C.F.R. § 4.30 is to recognize disruption in a claimant's life, due to surgery or the loss of the use of a major joint by immobilization.  In this case, VA treatment records indicate that the Veteran could not work during a period when his VA podiatrist pronounced that he was totally disabled and instructed he utilize a CAM walker.

With respect to whether the CAM walker may be considered "immobilization by cast", as 38 C.F.R. § 4.30  requires, the Board appreciates that with respect to experiencing pain, a total contact cast may not be as advantageous as a removable cast.  Although the Veteran was allowed to remove the CAM walker for hygiene purposes and to sleep, the Board finds that the cast's ability to be removed, in and of itself, is not determinative of whether immobilization occurred. 

The evidence establishes that between October 6, 2009 and November 17, 2009, the Veteran was directed to wear a CAM walker and that beyond showering and sleeping, there was immobilization of one of the Veteran's major joints that prevented him from working.  When, after careful consideration of all the evidence, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Following consideration of the testimony of the Veteran and his wife at the Board hearing and the VA podiatrist's documented determination the Veteran was temporarily totally disabled; the Board will resolve reasonable doubt in the Veteran's favor and grant the claim.

ORDER

Entitlement to a temporary total disability rating for the period of October 6, 2009 to November 17, 2009 is granted.

____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeal
Department of Veterans Affairs


